J-S49030-20

                                   2022 PA Super 46

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SCOTT ALLEN SCHROAT                        :
                                               :
                      Appellant                :   No. 1848 WDA 2019

        Appeal from the Judgment of Sentence Entered October 23, 2019
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0001371-1992


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

OPINION BY DUBOW, J.:                               FILED: March 15, 2022

        Appellant, Scott Allen Schroat, appeals from the Judgment of Sentence

entered on October 23, 2019, resentencing him to life in prison without parole

(“LWOP”) for a First-Degree Murder he committed as a juvenile. Relying on

Miller v. Alabama, 567 U.S. 460 (2012) and Montgomery v. Louisiana,

577 U.S. 190 (2016), he challenges the legality of his LWOP sentence and the

discretionary aspects of his sentence. After careful review, we conclude that

the resentencing court abused its discretion in sentencing Appellant to LWOP.

We, thus, vacate Appellant’s Judgment of Sentence and remand for

resentencing.

        In November 1992, Appellant pleaded guilty to First-Degree Murder,

Possessing an Instrument of Crime, Unlawful Restraint, and Abuse of a Corpse

after strangling and stabbing a five-year-old girl in his parents’ house and
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49030-20



disposing of the body. Appellant was seventeen years old at the time of the

murder. In December 1992, the trial court imposed a mandatory sentence of

LWOP, plus six to twelve years. This Court affirmed the Judgment of Sentence,

after which the Supreme Court of Pennsylvania denied allowance of appeal.

See Commonwealth v. Schroat, 639 A.2d 842 (Pa. Super. 1993)

(unpublished memorandum), appeal denied, 646 A.2d 1177 (Pa. 1994).

        On February 26, 2016, Appellant filed a petition pursuant to the Post

Conviction Relief Act1 seeking resentencing under Miller and Montgomery.

The court granted Appellant relief and, on August 1, 2019, conducted a

resentencing hearing. Prior to the hearing, the Commonwealth gave notice of

its intent to seek LWOP.

        On October 23, 2019, following Appellant’s resentencing hearing, the

court issued an opinion in which it re-imposed Appellant’s LWOP sentence.

        Appellant filed a post-sentence motion, which the court denied on

November 20, 2019. Appellant then timely filed the instant appeal and both

he and the court complied with Pa.R.A.P. 1925.

        On appeal, Appellant raises challenges to the legality of his LWOP

sentence and the discretionary aspects of sentencing. Appellant’s Br. at 4.

                                Legality of Sentence

        In his first set of issues, Appellant challenges the legality of his LWOP

sentence. Appellant’s Br. at 17-37. He argues that the resentencing court

____________________________________________


1   42 Pa.C.S. §§ 9541-46.

                                           -2-
J-S49030-20



lacked competent evidence to find him permanently incorrigible and, as a

result, his LWOP sentence is illegal. Id. He takes issue with the adequacy of

the court’s consideration of his age, diminished culpability, immaturity, and

childhood trauma. Id. He likewise criticizes the adequacy of the court’s

consideration of evidence that he has matured and experienced rehabilitation

while incarcerated. Id.

      Recently, in Commonwealth v. Felder, --- A.3d ----, 2022 WL 529338

(Pa. 2022), our Supreme Court acknowledged that the U.S. Supreme Court

has concluded that “a separate factual finding of permanent incorrigibility is

not required before a sentencer imposes a life-without-parole sentence” on a

juvenile offender convicted of first-degree murder. Id. at *8 (quoting Jones

v. Mississippi, 141 S.Ct. 1307, 1318-19 (2021)). Thus, when reviewing the

legality of a sentencing court’s imposition of LWOP on a juvenile offender, we

focus on whether the statutory sentencing scheme provides the sentencing

court with the “discretion to consider the mitigating qualities of youth and

impose a lesser punishment.” Felder, 2022 WL 529338 at *8 (citing Jones,

141 S.Ct. at 1314). Appellate review of the adequacy of a resentencing court’s

consideration of factors attendant to the defendant’s youth, such as age,

culpability, immaturity, childhood trauma, and whether the defendant is

permanently incorrigible, involves the review of the discretionary aspects of




                                    -3-
J-S49030-20



sentence.2 Commonwealth v. DeJesus, 266 A.3d 49, 54 (Pa. Super. 2021)

(en banc).

       Appellant does not allege that the court lacked the discretion to consider

his youth and its attendant characteristics. Rather, he assails the court’s

balancing of those factors and its conclusion that he is permanently

incorrigible. Pursuant to Felder and DeJesus, the sentencing court’s

consideration of the factors of youth goes to its sentencing discretion and not

to the legality of the sentence. As a result, Appellant’s legality claim fails.

                       Discretionary Aspects of Sentence

       Appellant also challenges the discretionary aspects of his sentence.

Appellant’s Br. at 13-16, 37-39. We do not review an appellant’s challenge to

discretionary aspects of a sentence as a matter of right. Commonwealth v.

Leatherby, 116 A.3d 73, 83 (Pa. Super. 2015). Rather, an appellant

challenging the sentencing court’s discretion must invoke this Court’s

jurisdiction by (1) filing a timely notice of appeal; (2) properly preserving the

issue at sentencing or in a post-sentence motion; (3) complying with Pa.R.A.P.

2119(f), which requires a separate section of the brief setting forth a concise

statement of the reasons relied upon for allowance of appeal of the

discretionary aspects of a sentence; and (4) presenting a substantial question
____________________________________________


2We note that when sentencing juveniles convicted of first- or second-degree
murder after June 24, 2012, the court is required to consider several
specifically enumerated sentencing factors, including seven “age-related
characteristics[.]” 18 Pa.C.S. § 1102.1(d). Since Appellant committed first-
degree murder before June 24, 2012, the court considers these factors as
“guidance” which is “non-binding[.]” Felder, 2022 WL 529338 at *9 n.15.

                                           -4-
J-S49030-20



that the sentence appealed from is not appropriate under the Sentencing

Code, 42 Pa.C.S. § 9781(b), or sentencing norms. Id.

       Appellant timely appealed, preserved the issue in a post-sentence

motion, and included a Rule 2119(f) Statement in his brief. We, thus, proceed

to consider whether Appellant has raised a substantial question for our review.

       We determine on a case-by-case basis whether an appellant has raised

a substantial question regarding discretionary sentencing. Commonwealth

v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010). “A substantial question exists

only when the appellant advances a colorable argument that the sentencing

judge’s actions were either: (1) inconsistent with a specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie

the sentencing process.” Id. (citation and quotation marks omitted).

       In his Rule 2119(f) Statement, Appellant avers that the sentencing court

abused its discretion by sentencing him to an excessive LWOP sentence,

placing inordinate focus on the facts of the underlying offense, failing to

consider relevant mitigating factors, and failing to consider evidence of his

rehabilitation while in prison. Appellant’s Br. at 13-16. These claims raise

substantial questions for our review.3 Commonwealth v. Lamonda, 52 A.3d

____________________________________________


3 Although Appellant’s Rule 2119(f) Statement is not a model of clarity, he has
cited pertinent legal authority that can be read to support his assertion that
his sentence was not appropriate under our Sentencing Code. See Appellant’s
Br. at 13-15. Additionally, the Commonwealth has not objected to the
adequacy of Appellant’s Rule 2119(f) statement. Therefore, we decline to find
waiver based on these technical defects. See Commonwealth v. Dodge, 77
A.3d 1263, 1271 (Pa. Super. 2013).

                                           -5-
J-S49030-20



365, 371 (Pa. Super. 2012) (recognizing substantial question where

sentencing court focused on gravity of offense); Commonwealth v. White,

193 A.3d 977, 983 (Pa. Super. 2018) (recognizing substantial question where

appellant claims sentencing court disregarded the defendant’s rehabilitation

needs); Commonwealth v. Lekka, 210 A.3d 343, 351-52 (Pa. Super. 2019)

(recognizing substantial question where appellant averred that sentencing

court failed to recognize “the extensive evidence that [appellant] presented of

his rehabilitation during his years in prison.”).

       We consider the merits of Appellant’s claims mindful that sentencing is

vested in the sound discretion of the sentencing court, and we shall not disturb

a sentence absent a manifest abuse of discretion.4 Commonwealth v.

Summers, 245 A.3d 686, 692-93 (Pa. Super. 2021).

       In this context, an abuse of discretion is not shown merely by an
       error in judgment. Rather, the appellant must establish, by
       reference to the record, that the sentencing court ignored or
       misapplied the law, exercised its judgment for reasons of
       partiality, prejudice, bias or ill will, or arrived at a manifestly
       unreasonable decision.

Id. (citation omitted).




____________________________________________


4 We are mindful that 42 Pa.C.S. § 9781(c) directly ties this Court’s ability to
vacate a sentence to the sentencing court’s adherence to the Sentencing
Guidelines. However, as our Supreme Court recognized in Commonwealth
v. Batts, 163 A.3d 410, 458 (Pa. 2017) abrogated on other grounds by
Felder, supra, “the Sentencing Guidelines adopted by the Pennsylvania
Commission on Sentencing do not include a guideline sentence for an
individual convicted of first-degree murder prior to Miller.”

                                           -6-
J-S49030-20



      Sentencing in Pennsylvania is individualized and requires the trial court

to fashion a sentence that is consistent with, inter alia, “the rehabilitative

needs of the defendant[.]” Commonwealth v. Baker, 72 A.3d 652, 663 (Pa.

Super. 2013) (quoting 42 Pa.C.S. § 9721(b)). Additionally, when sentencing

to total confinement, the court must consider “the history, character, and

condition of the defendant[.]” 42 Pa.C.S. § 9725.

      Finally, we review sentences with “regard for: (1) the nature and

circumstances of the offense and the history and characteristics of the

defendant[;] (2) the opportunity of the sentencing court to observe the

defendant, including any presentence investigation[;] (3) the findings upon

which the sentence was based[;] and (4) the guidelines promulgated by the

commission.” 42 Pa.C.S. § 9781(d).

      In the instant case, at his resentencing hearing, Appellant presented the

testimony of psychiatry expert Dr. Terri Calvert. Dr. Calvert reviewed

Appellant’s records, met with him on multiple occasions, and administered to

him personality testing. Dr. Calvert Psychiatric Evaluation Report, 7/15/19, at

1 (“Psychiatric Evaluation”). Dr. Calvert concluded that Appellant has matured

in prison despite his lack of mental health treatment, is not currently suffering

any mental health disorders, and poses a low risk to reoffend if paroled. N.T.

Resentencing Hearing, 8/1/19, at 69-75, 81-90. Dr. Calvert credited brain

development and maturity as the reason for Appellant’s change. Id. at 81-87;

Psychiatric Evaluation at 7.




                                      -7-
J-S49030-20



      Dr. Calvert explained that Appellant was “very immature” in 1992, due

largely to his “dysfunctional [and] unhealthy” home life which delayed or

slowed his brain development. N.T. Resentencing at 69. Appellant’s life before

incarceration was “marked by neglect and abuse[.]” Psychiatric Evaluation at

5; N.T. Resentencing at 69. Appellant “[suffered abuse] at the hands of his

biological parents, placement in multiple [foster] care homes, and subsequent

adoption into a family that was also abusive.” Psychiatric Evaluation at 5-6.

Appellant also reported that his adoptive father sexually abused him beginning

when Appellant was 9 or 10 years old. N.T. Resentencing at 60. Appellant

“struggled with emotional regulation and exhibited acting out behaviors and

self-mutilation as a means of coping with the chaotic family environment.”

Psychiatric Evaluation at 6.

      By contrast, “the austere environment of prison has been a healthier

environment for him in the last 25+ years than was the abusive and neglectful

environment in which he lived prior to his arrest.” Id. at 7. “[I]n a healthier

environment, it’s more likely than not for people to improve, to change their

behaviors, to be able to think things through to manage their emotions.” N.T.

Resentencing at 75. Dr. Calvert explained that Appellant’s “above-average

work performance ratings and average housing performance ratings” in prison

are evidence that Appellant “is functioning adequately with peers, correctional

officers[,] and work supervisors.” Psychiatric Evaluation at 6.

      Appellant has incurred only four “minor” misconducts during his 26

years in prison. Psychiatric Evaluation at 6. Dr. Calvert explained that the

                                     -8-
J-S49030-20



number of misconducts is not concerning because “[i]t’s just not difficult at all

to get in trouble in prison.” N.T. Resentencing at 88. Rather, Dr. Calvert found

heartening that Appellant has “no history of aggression or violence during his

[Department of Corrections] stay.” Psychiatric Evaluation at 6.

      Finally, Dr. Calvert administered the Minnesota Multiphasic Personality

Inventory (“MMPI”) to Appellant. N.T. Resentencing at 78-81. The MMPI is an

objective test used to measure personality style. Id. at 78. The results showed

no evidence of any “current emotional or psychological conditions or

problems.” Id. at 79. This conclusion comports with the prison Department

of Psychology records, which “indicate no significant difficulties in functioning

or any significant psychiatric symptoms[.]” Psychiatric Evaluation at 6.

      Dr. Calvert concluded that Appellant is at low risk to re-offend if paroled.

N.T. Resentencing at 87-90. “Given all of the information available to me, it is

my opinion that [Appellant] is very likely to transition successfully to the

community without reoffending or exhibiting aggressive or violent behavior .

. . [T]he combination of personality testing results as well as his behavior over

the last 20 years predicts that the risk of violence is low.” Psychiatric

Evaluation at 7.

      The Commonwealth did not present any expert testimony at Appellant’s

Resentencing Hearing to contradict Dr. Calvert’s opinions, nor did it introduce




                                      -9-
J-S49030-20



evidence proving that Appellant suffers any mental health disorders.5

Notwithstanding the absence of contradictory evidence, however, the

sentencing court “[did] not agree with Dr. Calvert’s conclusion that [Appellant]

is no longer mentally ill because he has matured and ‘flourished’ in the

structured environment of prison.” Trial Ct. Op. at 14. It reasoned that “the

deep seated and dangerous mental health problems that drove [Appellant] to

brutally kill a five-year-old child with his bare hands and repeatedly ignore her

pleas for help did not disappear just because he ‘matured’ in prison and his

teenaged brain developed.” Id.

       The court likewise disagreed with Dr. Calvert’s opinion that Appellant

poses a low risk to reoffend. Id. at 15. The court again reasoned that “[t]he

internal demons that caused [Appellant] to stab and strangle [Victim] did not

permanently disappear because of ‘maturity,’ brain development, and prison.”

Id. at 15-16.

       Finally, the court found that “[c]ontrary to [Appellant’s] expert, the

[c]ourt concludes that the type of sickness that drove [Appellant] to kill

[Victim] did not just disappear with ‘maturity,’ or brain development, or

prison.” Id. at 18.

       Considering the above, we conclude that the trial court abused its

discretion by sentencing Appellant to LWOP. To discredit evidence that
____________________________________________


5The Commonwealth introduced into evidence transcripts from Appellant’s
December 1, 1992 Competency Hearing and June 8, 1992 Preliminary
Hearing, Appellant’s Presentence Investigation Report, the Commonwealth’s
Sentencing Memorandum, and victim impact testimony.

                                          - 10 -
J-S49030-20



Appellant has experienced growth and maturity while incarcerated, the court

referred consistently to the nature of Appellant’s crimes. After giving a four-

page, detailed recitation of the facts of the murder, the court referred an

additional ten times to the facts of Appellant’s crimes, characterizing the

murder as “heinous,” “horrific,” “senseless,” and “brutal.” It did so in analyzing

Appellant’s capacity for change, extent of participation in the crime, mental

health history, potential for rehabilitation, threat to public safety, and degree

of criminal sophistication. Id. at 8, 9, 14, 15, 18, 20-21.

      By contrast, the court gave short shrift to factors indicative of

Appellant’s history, character, condition, and rehabilitative needs, statutory

factors it is required to consider. See 42 Pa.C.S. §§ 9721(b), 9725. See also

Commonwealth v. Coulverson, 34 A.3d 135, 145 (Pa. Super. 2011) (“the

record as a whole must reflect due consideration by the court of the statutory

considerations [enunciated in Section 9721(b)].” (citation omitted)). For

example, the court summarily found that Appellant had “no diminished

culpability” despite being a minor when he committed the crimes. Trial Ct. Op.

at 8. It effectively dismissed Dr. Calvert’s testimony about Appellant’s

childhood trauma by summarily acknowledging that he “did not have an ideal

home environment.” Id. at 9. It likewise dismissed Dr. Calvert’s opinion that

Appellant lacked maturity when he committed the murder without any

significant discussion or analysis. Id. at 10.

      In total, the court’s opinion reflects a lack of consideration for

Appellant’s youth, history, and rehabilitative needs in favor of an inordinate

                                     - 11 -
J-S49030-20



focus on the heinous act he committed as a minor. Appellant presented

significant, uncontroverted evidence that he has matured and made steps

toward rehabilitation while in prison. Yet, in the sentencing court’s view,

Appellant has made no progress because he committed murder in 1992. This

view directly contradicts the Supreme Court’s edict that “children who commit

even heinous crimes are capable of change[,]” Montgomery, 577 U.S. at

212, is manifestly unreasonable, and an abuse of discretion.

      We, thus, vacate Appellant’s sentence and remand for resentencing.

      Judgment    of   Sentence   vacated.   Case   remanded.    Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/2022




                                   - 12 -